DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/21 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “information associated with QoS mapping rules for the UE-to-network relay is preconfigured. It is unclear which mapping rules are being referred to and where the pre-configuring is occurring. The claim is unclear as to if the pre-configuring is occurring within one of the devices specified (relay or remote UE) or another device somewhere in the network.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OPPO (OPPO, QoS handling for Layer-3 UE-to-Network Relay, pre-SA2#139E_CC_FS_5G_ProSe, 3GPP SA WG2 Meeting, #139E, May 15, 2020, Elbonia), as disclosed in the IDS.

As to claim 1, OPPO teaches a method performed by a user equipment (UE)-to-network relay in a wireless communication system (OPPO, Pg 1 Step 1, a method by a UE to network relay in a network) the method comprising: 
in case that a PC5 quality of service (QoS) flows setup is initiated by a remote UE (OPPO, Pg 3 Step 1, a remote UE initiates a PC5 QoS flow) , identifying whether QoS requirements associated with the remote UE and the UE- to-network relay are supported (OPPO, Pg 3 Step 3-6, the S-NSSAI, DNN requested by the remote UE for the session is checked for support (Decide the PCC rule and PC5 QoS parameter)); 
in case that the QoS requirements are not supported, identifying one or more QoS parameters that satisfy the QoS requirements (OPPO, Pg 3 Step 6-7, a new QoS flow is required or modification is needed. Identifying a new QoS rule and related QoS parameter); and 
based on the one or more QoS parameters, updating a PC5 QoS flow (OPPO, Pg 3 Step 7-8, the existing flow is modified).

As to claim 2, OPPO teaches further comprising: transmitting, to a policy control function (PCF), information associated with the one or more QoS parameters (OPPO, Pg 3 Step 5-6, sending a PCF the service requirement for deciding the QoS parameter).

As to claim 3, OPPO teaches wherein the updating of the PC5 QoS flow comprises: updating the PC5 QoS flow based on an authentication of the one or more QoS parameters (OPPO, Pg 3 Step 3-6, the QoS flow is modified by checking (authenticating) with the AF for service requirements to decide on the PC5 QoS parameter).

As to claim 4, OPPO teaches further comprising: receiving, from a PCF, information associated with QoS mapping rules (OPPO, Pg 3 Step 6, PCC rules (mappings) for QoS control).

As to claim 5, OPPO teaches wherein information associated with QoS mapping rules for the UE-to-network relay is pre-configured (OPPO, Pg 3 Step 6, Fig 6.x.1-1, the information is kept within(pre-configured) in the AF).

As to claim 6, OPPO teaches wherein the PC5 QoS flow is updated via a layer- 2 link modification procedure (OPPO, Pg 3 Step 8, the flow is updated via a layer- link modification procedure).

As to claim 7, OPPO teaches a method performed by a user equipment (UE)-to-network relay in a wireless communication system (OPPO, Pg 1 Step 1, a method by a UE to network relay in a network), the method comprising: 
transmitting, to a policy control function (PCF) via a session management function (SMF), information associated with at least one quality of service (QoS) requirement (OPPO, Pg 3 Step 2-3, SMF forwards relay reports to the PCF that has information associated with determining a QoS rule and parameter); 
receiving, from the PCF via the SMF, one or more PC5 QoS parameters (OPPO, Pg 3 Step 5-7, the relay receives the PCC rules and PC5 QoS parameters from the PCF via the SMF).; and 
initiating a layer-2 link modification procedure based on the one or more PC5 QoS parameters (OPPO, Pg 3 Step 8, the flow is updated via a layer- link modification procedure)..

As to claim 8, OPPO teaches wherein the information associated with the at least one quality of service (QoS) requirement is received from a remote UE (OPPO, Pg 3 Step 1-3, the information is gathered from the remote UE to the relay).

As to claim 9, OPPO teaches wherein the information associated with the at least one quality of service (QoS) requirement is transmitted to the SMF via a remote UE report (OPPO, Pg 3 Step 1-3, the information is gathered from the remote UE to the relay to the SMF via a UE report).

As to claim 10, OPPO teaches wherein the layer-2 link modification is used to update PC5 QoS flows (OPPO, Pg 3 Step 8, the flow is updated via a layer- link modification procedure).

As to claim 11, OPPO teaches wherein a QoS flow setup is initiated by the SMF (OPPO, Pg 3 Step 7, SMF initiates/generates the new QoS flow).

As to claim 12, OPPO teaches a user equipment (UE)-to-network relay in a wireless communication system (OPPO, Pg 1 Step 1, a UE to network relay in a network), the UE-to-network relay comprising: 
a transceiver (OPPO, Fig 1, a network relay has a transmitter and receiver and processor); and 
at least one processor (OPPO, Fig 1, a network relay has a transmitter and receiver and processor) configured to: 
in case that a PC5 quality of service (QoS) flows setup is initiated by a remote UE (OPPO, Pg 3 Step 1, a remote UE initiates a PC5 QoS flow), identify whether QoS requirements associated with the remote UE and the UE-to-network relay are supported, in case that the QoS requirements are not supported (OPPO, Pg 3 Step 3-6, the S-NSSAI, DNN requested by the remote UE for the session is checked for support (Decide the PCC rule and PC5 QoS parameter)), identify one or more QoS parameters that satisfy the QoS requirements(OPPO, Pg 3 Step 6-7, a new QoS flow is required or modification is needed. Identifying a new QoS rule and related QoS parameter), and based on the one or more QoS parameters, update a PC5 QoS flow (OPPO, Pg 3 Step 7-8, the existing flow is modified).

As to claim 13, OPPO teaches wherein the at least one processor is further configured to: transmit, to a policy control function (PCF) via the transceiver, information associated with the one or more QoS parameters(OPPO, Pg 3 Step 5-6, sending a PCF the service requirement for deciding the QoS parameter) .

As to claim 14, OPPO teaches wherein the at least one processor is further configured to: update the PC5 QoS flow based on an authentication of the one or more QoS parameters (OPPO, Pg 3 Step 3-6, the QoS flow is modified by checking (authenticating) with the AF for service requirements to decide on the PC5 QoS parameter).

As to claim 15, OPPO teaches wherein the at least one processor is further configured to: receive, from a PCF via the transceiver, information associated with QoS mapping rules (OPPO, Pg 3 Step 6, PCC rules (mappings) for QoS control).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paladugu et al (Pub No: 2021/0289391) [0128][0132][0189]
Xu et al (Pub No: 2019/0124651) [0171]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469